DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a” in front of substrate, semiconductive region, top surface, direction, first dielectric layer, first gate electrode, second dielectric layer, second thickness, and second gate electrode. Each of these items should have “the” in front of them as each item has already been recited in claim 1. Claims 14-19 inherit the deficiencies of claim 13. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Snyder et al (US 2021/0367073 and Snyder hereinafter).
As to claims 1-7, 9, and 12-13: Snyder discloses [claim 1] a radio frequency (RF) amplifier device on silicon-on-insulator (SOI), comprising: a substrate (comprising 104, 106, and 107; [0012]), having a semiconductive region (107) extending below a top surface of the substrate, the semiconductive region having first and second ends (defined by the left and right ends of transistor) opposing one another along a direction parallel to the top surface of the substrate (Fig. 1); a first dielectric layer (within the transition thickness from lowest thickness to greatest thickness of 124; [0014]), formed above the semiconductive region of the substrate, having a first thickness (Fig. 1); a first gate electrode (122 over the transition thickness of 124; [0014]), disposed on the first dielectric layer over the semiconductive region between the first and second ends (Fig. 1); a second dielectric layer (lowest thickness of 124; [0014]), having a second thickness, formed on the top surface of the substrate adjacent to the first dielectric layer below the first gate electrode and near the first end, wherein the second dielectric layer is formed separately after the first dielectric layer is formed (“formed separately” is a product by process limitation and is given little patentable weight; as the product of Snyder, namely a dielectric with two thicknesses are formed although potentially by a different method, the claimed recitation is met as the claimed product and disclosed product are the same); and a second gate electrode (122 over lowest thickness of 124), disposed over the second dielectric layer and in electrical contact with the first gate electrode, wherein a sidewall of the second gate electrode opposite the first gate electrode is substantially perpendicular to a top surface of the substrate (Fig 1); [claim 2] wherein the second thickness (lowest thickness of 124) is not equal to the first thickness (transition thickness from lowest to greatest of 124); [claim 3] further comprising a first spacer (left 128; [0014]), formed above the semiconductive region of the substrate and adjacent to the second gate electrode; [claim 4] further comprising a third gate electrode (portion of 122 over the greatest thickness of 124; [0014]) adjacent to the first gate electrode disposed over the semiconductive region near the second end and separated from the semiconductive region by a third dielectric layer (greatest thickness of 124), wherein the third dielectric layer has a third thickness; [claim 5] wherein the second thickness (lowest thickness of 124) is less than the first thickness (transition thickness of 124) and the third thickness (greatest thickness of 124); and the first thickness is less than the third thickness; [claim 6] wherein a sidewall of the third gate electrode (portion of 122 over greatest thickness of 124) opposite the first gate electrode is substantially perpendicular to a top surface of the substrate; [claim 7] further comprising a second spacer (right 128), formed above the semiconductive region of the substrate and adjacent to the third gate electrode; [claim 9] wherein a doped source well (135; [0014]) is formed within the semiconductive region at the first end; a doped drain well (134; [0014]) is formed within the semiconductive region at the second end; and a doped channel (116; [0014]) is in contact with the doped source well at an end of the doped source well distal from the first end of the semiconductive region, the doped channel well is disposed beneath the second gate electrode (122 over lowest thickness of 124) and separated from the second gate electrode by the second dielectric layer, the doped channel well has a majority carrier type (p-type) opposite a majority carrier type of the doped source well and the doped drain well (n-type); [claim 12] further comprising an electrically-conductive material (126; [0014]) formed on the first gate electrode and the second gate electrode to electrically couple the first gate electrode and the second gate electrode; [claim 13] comprising the steps of: providing a substrate (comprising 104, 106, and 107; [0012]) having a semiconductive region (107) extending below a top surface of the substrate, the semiconductive region having first and second ends (defined by opposite ends of the transistor) opposing one another along a direction parallel to the top surface of the substrate; forming a first dielectric layer (within the transition thickness from lowest thickness to greatest thickness of 124; [0014]) above the semiconductive region; disposing a first gate electrode (122 over transition of 124) over the semiconductive region between the first and second ends; forming a second dielectric layer (lowest thickness of 124; [0014]) having a second thickness on the top surface of the substrate adjacent to the first dielectric layer below the first gate electrode and near the first end; and disposing a second gate electrode (122 over lowest thickness of 124; [0014]) over the second dielectric layer.
Allowable Subject Matter
Claims 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813